DISMISSED and Opinion Filed February 5, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00800-CV


                              SUSAN E. HARRIMAN, Appellant

                                                 V.

               STEVEN SOLOMON AND JULIO PALMAZ, M.D., Appellees


                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-11994

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                   Opinion by Justice Bridges
       Before the Court is appellant’s December 17, 2018 motion to dismiss the appeal. Appellant

explains the parties have settled and the trial court signed an order of nonsuit with prejudice on

November 27, 2018. Appellant asks the Court to take notice of the parties’ settlement and order of

nonsuit with prejudice, vacate the trial court’s temporary injunction order of July 3, 2018, and

dismiss the appeal. Appellees filed a response to appellant’s motion. In their response, appellees

contend the trial court’s order of nonsuit renders this appeal moot. For this reason, they contend

the appropriate action for this Court is to dismiss the appeal as moot.
       When a trial court grants a nonsuit after signing a temporary injunction, the temporary

injunction ceases to exist, and the appeal becomes moot. See Gen. Land Office v. Oxy U.S.A., Inc.,

789 S.W.2d 569, 571 (Tex. 1990). Accordingly, we grant appellant’s motion to the extent that we

dismiss the appeal as moot. See TEX. R. APP. P. 42.1(a)(2)(A).



                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE



180800F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 SUSAN E. HARRIMAN, Appellant                      On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00800-CV         V.                     Trial Court Cause No. DC-15-11994.
                                                   Opinion delivered by Justice Bridges.
 STEVEN SOLOMON AND JULIO                          Justices Brown and Whitehill participating.
 PALMAZ, M.D., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellees Steven
Solomon and Julio Palmaz, M.D., recover their costs of this appeal from appellant Susan E.
Harriman.


Judgment entered February 5, 2019.




                                             –3–